Citation Nr: 1610357	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-38 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral neuropathy of the arms.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 10, 1968, to October 1, 1968, a total of 83 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon an appellant a right to compliance with those remand orders.  The Board errs as a matter of law when it fails to ensure compliance with its own orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Once VA undertakes to provide an examination when developing a service-connection claim, it must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  Further, the Veteran is competent to report observable symptomatology of an injury or illness, such as pain and numbness.  See Barr 21 Vet. App. at 307-08.  

This matter previously came before the Board in April 2014, at which time it issued a remand so that the Veteran could be afforded a VA examination in connection with his claim.  In that remand, the Board explicitly instructed the examiner to note that the Veteran reported having bilateral hand and wrist pain with numbness radiating into the shoulders and bilateral wrist contusions to his private doctor in October 1968, the same month he was separated from active service.  A review of those records, in fact, reveals that the Veteran was diagnosed with neuropathy on October 30, 1968.

In June 2014, the Veteran was afforded a VA examination as ordered by the Board in its remand.   In the resulting opinion, the examiner stated that the private records were reviewed, but then failed to discuss the reported symptoms shortly after service, instead merely stating that the induction examination, medical board examination, and in-service progress notes do not mention complaints of right and left upper extremity symptoms and therefore no formal diagnosis occurred.  The examiner also failed to address the Veteran's reported onset of symptoms during active service.  

The Board finds that the examiner again failed to address pertinent evidence, and that the opinion relied exclusively on a lack of evidence in the service treatment records; the opinion consequently is inadequate to rely upon in adjudicating this claim.  Accordingly, the AOJ should obtain an addendum opinion which addresses these issues.

Accordingly, the case is REMANDED for the following actions:

1. Return the complete file to the examiner who conducted the June 2014 VA examination for an addendum opinion.  If the June 2014 examiner is no longer available, forward the file to an appropriate specialist for the opinion.  The need for an additional physical examination is left to the discretion of the examiner selected to write the opinion.  

The examiner should review the complete record, including all of the Veteran's private treatment records and state whether the Veteran has a present diagnosis of neuropathy in either upper extremity.  If so, the examiner should state whether it is at least as likely as not that the neuropathy manifested during his period of active service, or is otherwise etiologically related to that period of service.  

In reaching the above conclusion, the examiner must address and discuss the 1968 private medical records which documented complaints of pain and numbness of the arms, and provided a diagnosis of neuropathy shortly after separation from service.  The examiner is reminded that the Veteran is competent to report onset of observable symptomatology during and since active service.  The examiner is also reminded that the Veteran is entitled to a presumption of soundness upon entry into service.  

A complete discussion and rationale should be provided for the opinion requested and should include citation to evidence in the record, known medical principles, and medical treatise evidence.

2. Thereafter, readjudicate the matter on appeal in light of all evidence of record, including the addendum opinion.  If the claim should remain denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




